 514DECISIONSOF NATIONALLABOR RELATIONS BOARDFisher Controls CompanyandUnited Automobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW), Petitioner.Case 18-RC-8493August 4, 1971DECISION AND DIRECTION OFELECTIONSBY CHAIRMANMILLER ANDMEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William L. Schmidt.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations,Series 8, as amended,theRegionalDirector for Region 18 issued an Order transferringthe case to the Board for decision. Subsequent to thehearing, the Employer and the Petitioner filed briefswith theBoard.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assertjurisdiction herein.2.The Petitioner is a labor organization within themeaning of Section2(5) of the Act.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.4.The Petitioner, which represents the Employer's1The Employerhas requested oral argument.This request is herebydenied because the record and the briefsadequatelypresent the issues andthe positions of the parties.2The Employermoved to dismissthe petitionon the grounds: (1) theunit sought in the petitionis inappropriatebecause it would include officeand plant clerical employees;(2) the Employerwas denied due processbecause the Petitioner allegedly refused to state its position on specific unitinclusions and exclusions other than to agree to stipulations on plantassociatedpersonnel,supervisors,and confidential andmanagerialemployees.We find no merit in the motion andhereby deny it. As to (1) apetition is not a pleading and thereforethe fact thatthe Board does notfind appropriate a unit in the exact form requested in the petition does notjustifydismissing the petition.As to (2) during thecourse of the extensivehearing thePetitionermade its positionabsolutelyclear with respect tounit inclusions and exclusionsand the Employer had ample opportunity tobecome aware of and to meet the issues involved inthe Petitioner's unitrequest.EThe departments located in this building are as follows:advertisingand exhibits,education center,market planning,order wnte-up,ACEdocumentation,design engineering,printing,research,general accounting,product cost accounting,specialty pricing and billing, parts pricing andproduction and maintenance employees, seeks torepresent a single unit of office and plant clericalemployees at the Employer's Marshalltown, Iowa,facilities,excluding technical employees, summerstudent employees, and traditional statutory exclu-sions. In the alternative, the Petitioner is willing toproceed with elections in whatever unit or units theBoard deems appropriate. The Employer contendsthat all office clerical employees should be in one unit,that plant clerical employees should be permitted tovote separately as to whether they desire to beincluded in a broader unit, that technical employeesshould be included in the same unit with the clericalemployees with whom they are associated, and thatsummer student employees should also be included?The Employer is engaged at Marshalltown, Iowa, inthe manufacture of automatic valves, regulators, andcontrollers for controlling fluids,gases,and otherrelated processes. The Marshalltown facilities consistof a main office building on Center Street, a plant-andofficebuilding, also on Center Street, which isconnected by a tunnel with the main office building,and a machining plant and offices on Governor Road.The main office building has three floors .$ Theclerical employees in this building generally work thesame hours and have substantially the same workingconditions. They do not interchange with employeesat other locations in the Employer's operation.4 Theyare separately supervised and perform the kind ofwork usually performed by employees classified bythe Board as office clericals. We find that the clericalsin the main office building are office clerical employ-ees.As noted,supra,some clerical employees work inoffices located in the machining plant and factory.5The record shows that the clericals employed at theselocations perform functions closely allied to theproduction processes or to the daily operations of theproduction facilities at which they work. The hours ofwork for many of them are generally tied to those ofbilling,export orderprocessing,financial planning and budget, officeservice,mail department,filedepartment,stenographic pool,microfilm,communications,creditpayroll,and data processing.The classifications ofemployeesworking in these departments are listedinAppendix A,attached.Some employees in the above-named departments are technicalemployees,discussedinfraTheir location andjob classifications are alsolisted in Appendix 4.4 The recorddoes show that numerous permanent transfers do occur,but there is no contention that employees temporarily interchange amongdepartments in the different buildings.5The officeslocated in the machining plant at Governor Road are asfollows:receiving and shipping,quality control,maintenance,machiningmanufacturing,tool engineering,purchasing,manufacturing equipmentengineering,manufacturing control,toolcrib,industrialengineering,facilities engineering,and employee relations. Those located in the factoryat CenterStreet are as follows:shipping,quality control, finished stores,receiving,reserve stock,assembly and stores,purchasing,inventory control,customer service,traffic,gas regulator, industrial engineering,facilitiesengineering,advertisingand exhibits, and electronics.The classifications ofemployeesworking in these departments are listed in Appendix B.attached.192 NLRB No. 66 FISHERCONTROLS"CO.the production shifts on which they serve; and theirdaily contacts are with plant personnel. None of, theminterchangewith the clerical employees employed inthe -generaloffice building although -there have beenseveral instancesof permanent transfers The partieshave stipulated that at .least someof the clericalemployees inthe factory buildings are plant clericals.Absentgagreement of the parties, the Board does notjoin office and-plant clerical employeesunit.?We perceive no reason for departing from thatrule in the instant case.Contrary to the Petitioner'sprimary position, we find, therefore,, that a unitcontainingboth office and plant ' clericals is notappropriate., However, we find that a unit limited tooffice clerical employees is appropriate.Petitioner's -alternative'willingness to accept therequestedplant clericals on any other basis we maydeem appropriate presents no problem because thegroup of plant clericals whom the Petitioner—seeks, iscomposed,in the main, of employees assigned tooperationswhichcontainthe production and mainte-nance employees.whom Petitioner currently -repre-sents.Where,as here,plant clericals are sought to berepresented by a -union -which enjoys , recognizedstatus-as the representative, of production andmaintenanceemployees;8 the Board has made apractical judgment that the interests of all concernedwould best , be served -byadding related-plant clericalsto the established unit of production and maintenanceemployees if they desire to be represented by the sameunion.9We shall, accordingly, establish a votinggroup composed of, and limited to, all plant clericalemployees. If a majority of the employees in thisvoting groupselectsPetitioner,we shall requirePetitionerto represent this group as part of itsestablishedunitof production and maintenanceemployees.We turn now to determine which employees are tobe included in orexcluded from the unit or the votinggroup described herein.The Employer and Petitioner agreed that clericalemployeeswho work in certain departments, markedby an asterisk after thenameof the department'listedin Appendix B, attached,wereplant clerical employ-ees becausethey perform clerical functions on theshop floorand in near proximity to and in associationwith the productionand maintenanceemployees. Therecord-shows that the remaining clericals in factorybuildingswork' in, close association with the concededplant clericalemployees. They have little personalcontact with employees who work in the main office6 See fn.4, supra.7 See, eg.,The Rudolph WurfitzerCompany,117 NLRB6;V'ulcanized'Rubber and Plastics,=Company,Inc,129NLRB1256;WeyerhaeuserCompany,173 NLRB-1170.'8 Swift & Company,119 NLRB 1556;Robbins& Myers,Inc.,144 NLRB295, 299;The Armstrong Rubber Company,Pacific CoastDivision, 1445115building, and are subject to=-different supervision.Accordingly, we find thatall clerical employees. whowork in the offices ( in-, the- machining, plant onGovernor Road,and,the Center, Street-factory; andlisted- inAppendix B, attached, 'are plant'. clericalemployees. We shall4iriclude,theitinthe-plant•lerilvoting group.',Teehnicdl -employees.,Petitionerwould exclude astechnicals and the Employer would include thefollowing- categories° -of" employees:--,-designers andlayout men-in facilities engineering;- assistant=drafts-men, senior -draftsmen ^ draftsmen,, and,,designers indesign -engineering;, assiitait`draftsmen, draftsmen,technicians, senior r  ,technicians;, ,electronics. engineer-ing associates innelectronics; applicator analysts; workmeasurement analysts, and senior w.or'k measurementanalysts- in` industrial,-engineering,`; order,-detailer-trainees;" order detailers grades A and-and.: orderdetailer complex : in order write-up; and assistanttechnicians,technicians, senora technicians, andresearch associatesyin research. The record shows thatemployees` in the, above=named job classificationsperform work which requires both extensive'tecbnicaltraining and knowledge and the exercise of, independ-ent judgment. They are paid-salaries which are at thetop of the grade cafe, and-their,work is `uillike that ofany of the other employees whom Petitioner seeks torepresent.. , .<<x—We find that the foregoing disputed classificationsare technical and have a community of interest apartfrom that of the clerical classifications.We shallexclude them from the office clerical unit and plantclerical voting group."-Students:The Petitioner would exclude summerstudent employees. The Employer---would includethem. Students are hired to fill in during the summermonths " for employees who are, vacationing or toperform job that occur primarily in the summertime.They receivL wages comparable to those paid to full-time emplo ees, but, they,, do not enjoy Callxthe fringebenefits of such employees. The record shows that nosummer;astudent, has any definite commitment to berehired 'during -the succeedingwmrs. In accord-ance with our, usual'policy,-wef^indtTiatthe, summerstudents are temporary employees and we shallexclude them.12ConclusionIn,accord with all the foregoing findings,,'weshallNLRB, 1115,.1119;Swift & Company,131NLRB 1143;WeyerhaeuserCompany,,supib:"-9 See cases cited,supra,In. 8.11Weyerhaeuser Company,supra,11The SheffieldCorporation,134 NLRB 1101.12PacificTile and Porcelain Company,137 NLRB 1358, 1365. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDdirect that separate elections beheld in each of thefollowing groups of employees:1.All full-time and regular part-time office cleri-cal employees listed in Appendix A, attached,employedin the general office building at theEmployer's- Marshalltown— Iowa,, location, excludingsummer students, technical employees, professionalemployees, guards, and supervisors as defined in theAct.)112.All full-time and regularrpart-time-plant,clericalemployees listed in Appendix: B, attached, employedat the Employer's,Center Street factory and GovernorRoad plant located in Marshalltown, Iowa, excludingsummer students; , technical employees, confidentialemployees, 3 professional employees, guards, ;andsupervisorsas-defined, in the Act.Our use of the term "unit" in our Direction E ofElectionsbelow refersto the office, clerical employeesdescribedis group` 1, above, who, we have- found,isThe parties agreed that the following:employees in the'employeerelations department are -confidential employees and shouldbe excluded:employee records clerk,employment receptionist,personnel assistant,personnel service coordinator,secretaryreportsand recordsclerk,, and toolactivities clerk.14As the Petitioner's.original"showing ofinterest was for a unit differentfrom either the unit or the voting,group in which elections are beingdirected,theDirection of' Elections is subject to an administrativedetermination bythe RegionalDirectorfor -Region18 of Petitioner'sinterestin each of,these-two groups of employees.is In order to assure that all eligiblevoters may have the opportunity tobe informed of the issuesin the exerciseof their statutory right to vote, allconstitute,any unit appropriate,for, the purposes ofcollectivebargaining,within-the meaning of Section9(b) of the Act.Our use of-the. term"voting group"in the Directionof Elections refers to.,the plant clerical employees-described in group 2,above,who, we have found; maybe appropriatelyrepresented by Petitioner as,p'art ofthe unit-of production''andimiaintenance "employeeswhom the Petitionercurrentlyrepresents.According-ly,` in the event,a majorityof the employees in thisvoting groupvotefor Petitioner, they shallbe addedto the unit ofproductionand maintenance employeesnow represented,by Petitioner—If a majority, of validballots are cast against representation,they, willremain,unrepresented.,,In any event,a proper certifi-cation willbe issued.-'[DIRECTION .OF ELECTIONS 1415 omitted frompublication]parties to the elections should have access to a list of voters and theiraddresseswhichmay be used to communicate with`them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L F-B. v.Wyman-Gordon Co.,394 U.S.759.Accordingly,it ishereby,,directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for kegion 18within 7 days'ofthe-date of this Decision and Direction oft Elections.The Regional Directorshall-make the list available to all parties to the election.No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances.Failure to comply with.ihis'requiremen•shallbe grounds for setting aside the elections whenever,proper objections arefiled.'APPENDIX AOFF ICE CLERICALIncludedOff ice ClerkAdvertising' & Exhibits-410Education Center-420Training`Class` Leader^'-'--Marketl*irksMarket Planning-430Marketing Research TraineeOrder Write-uv-44GAssignment Clerk-Order EntryChanger Order-ClarkOrder TypistReproductionMachine OperatorsAC2, Documentation-462Office Clerk-MT/SC Input ClerkExcludedOrder Detailer Trainee_,Order Detailer A:.Order Detwiler BOrder Detailer ComplexLayout; Artist._Technical illustrator FISHER CONTROLS CO.IncludedDesign Engineering-611CustomerPrint Clerk,Print MarkersClerk TypistsE M ApplicatorPlannerE M ApplicatorsAssigner,Part NumberOffice ClerkPrint Distribution ClerkDepartment ClerksPrinting-615Darkroom AssistantDarkroomTechnicianReproduction Service ClerkFile ClerksFile Clerk, AssignmentLaboratoryAssistant "MultilithMachine OperatorXerox Machine OperatorPrintingMachine OperatorTypistTechnical ClerkResearch-701Exclu^ gdDraftsmenAssistant DraftsmenSenior DraftSieiiDesigners517Assistant,TechniciansResearch AssociatesSenior TechniciansTechniciansOffice VicePresident of Marketing-804ReceptionistPolicy Consultant-907Assignment Clerk-PartsPricingGeneral Accounting-920AccountsPayable ClerksAssignment ClerkAssignmentClerk Accounts_,.,Clerk Typist-AccountsPayableAccounts Clerksproduct Cost Accountin =930Budget Analyst ClerkCost Accounting ClerksCost ClerksCost Clerks-Specialty'and PartsCost Estimating Analysts BCost Estimating AnalystCost Estimating Clerk 518DECISIONSOF NATIONALtLABOR.RELATIONS BOARDInc laded,,-°,Exc^ lu dedSpecialty Pricing and BillingAssignment Clerk-SpecialtyBillingBilling'erk=SpecialtyClerk TypistsClerk Typists-SpecialtyBillingClerk Typists-Parts BillingEntry Code Clerk ASPFile ClerkGroup Leader-Order ActivityInvoice ClerkOrder Entry-ClerkOrder Records ClerkTypists Invoice DataUtility ClerksPartsPricing and Billing-9AssignmentClerk PricingPricing Clerks-SpecialtyPricingClerks-PartsTypists (PartsPricing)Export Orderh^Processing-943Export.11OrderClerks..3z j,.,Financial Planning &Budget-950Budget,Analyst-,C1'erkBudget ClerkFile ClerkManager.Off iceSer4ices-'961Mai 'Departm nt-962AssignmentClerk-FilesMail ClerkMail Delivery ClerksFile Devartment-961..J.nAssignmentClerk, Files -Correspondence ClerkFile ClerksFile Control Clerk. (,Assign men_t)Unit Leader-File RoomSteno Department-964Assignment Clerk-StenoTypist Stenos FISHERCONTROLS CO.IncludedMicrdf- i lm-96 5File ClerksMicrofilm Clerk-AssignmentCommunications-966OfficeClerk UtilityServicesSwitchboardOperator'teletypeOperatorCredit. ClerkCredit'.Statements -ClerkIncludedShifloinx.Denartment* 14Assignment ClerkClerk TypistsFile ClerkReceivinx and Shipninx* 71Receiving Records Clerk!Quality Control*a.82.File ClerkInspection File ClerkQuality Control 82Certification & Supply ClerkPerformance Verification ClerkFinished Stores* 90Manufacturing Analysts Incomplet^emblyReceiving Clerk, UtilityReceiving 91Receiving Records ClerksReserve Stock* 98Warehouse Materials RecordsClerkMaintenance 99Maintenance TechniciansCredit-975APPENDIX BPLANTLERICALExcludedExcluded;"519The parties agreed that employees working in these departmentsare plant clericals. 520IncludedOffice ClerkOffice ClerkOffice clerkBuyers AssistantBuying AssistantBuyers ClerksExcluded,,Tool Engineering-222'Draft smen:Layout MenMethods AnalystN. C. ProgrammersSenior _ Layout; MenSenior' Methods"AnalystsSenior N.C. ProgrammersPurchasing-233DeliveryAssurance ClerksProcurement DataClerks°.TReceptionistDeportand Supply ClerkSenior Buyer AssistantTypistInventory Control-234Bill of Material AnalystsCoordinator InventoryInactive Material ClerkInactive Stock CoordinatorInventory PlannersInventory Planner AssistantsNew Product CoordinatorOrder Tracer-Package LabelsSenior Inventory PlannerCustomer S-*xvice- 235Analyst R&S OrdersAnalystAssembly SchedulingAnalyst Order EntryAnalyst Supermarket StockAssignment ClerkClerk TypistsCustomerService ClerksDECISIONSOF NATIONAL LABOR`RELATIONS BOARDMachinin&eManufacturing-204Assembly and Stores-205"Division Orders CoordinatorFile Clerk(Assignment)File ClerksOffice Clerk FISHER CONTROLS CO.IncludedExcludedOrder Entry Clerk-Parts&RepairsOrderEntryClerks-SpecialtiesOrder-TracersPrint ClerkRequisitionFile ClerkSenior Supermarket OperatorSupermarket operatorsaTypist Tags and LabelsManufacturing Equipment Engineering-223DraftsmenDesign DraftsmenManufacturingControl" 236Assignment ClerkBarstockClerk PurchasingControl ClerksFile ClerkLeadmenOffice ClerksOrder Follow-up ClerksScheduler-DispatchersTraffic -237Clerk Typist TrafficRoutingand Reservation ClerkGas RegulatorOffice 243AssemblyOffice ClerkTool Crib ClerkToolKardex ClerkTooling File ClerkTooling CoordinatorTool Crib* 261521IndustrialEngineering-291Clerk TypistWork Measurement AnalystsFile ClerkApplicator AnalystRouting AnalystSenior Work MeasurementRouting and Operations ClerkAnalystTypistStandards ApplicatorOffice ClerkFacilities Engineering-293DesignerLayout MenThe parties have agreed that employees working in these departmentsare plant clericals. 522DECISIONSOF NATIONAL ^LABOR RELATIONS BOARDAdvertising and Exhibits* 410Display Equipment CoordinatorFile ClerksOffice ClerkStock Room ClerksStock Maintenance&Disbursement ClerkElectronics Engineering-618File Clerk`Draftsmen'Assistant Draftsmen',Technicians(-Electronics Engineer.__,AssneiatesSenior TechniciansPayroll-980AssignmentClerk-PayrollPayroll ClerksPayroll Records ClerkData Processing-Programming-990AssociateProgrammersData Processing 995Assignment ClerksComputer Operator CoordinatorD P Equipment OperatorsKey PunchOperatorsUtility Clerk